Citation Nr: 1743735	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in the Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to November 1948 and from December 1950 to October 1951.  The Veteran passed away in September 2009 and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating of the Department of Veterans Affairs (VA) Regional Office (RO) in the Insurance Center in St. Paul, Minnesota.  

In May 2012, the Board remanded this issue for the purpose of obtaining private and VA treatment records not yet associated with the file.  The matter is now once more before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died on September [redacted], 2009.  The immediate cause of death was pancreatic adenocarcinoma.  The death certificate did not identify other significant conditions contributing to death or other underlying causes of death.

2.  At the time of his death, the Veteran was service-connected only for bilateral hearing loss, rated at 100 percent.

3.  The Veteran's bilateral hearing loss, singly or jointly with some other condition, was not the immediate or underlying cause of death or etiologically related thereto; nor did it contribute substantially or materially to the Veteran's cause of death, combine to cause death or aid or lend assistance to the production of death.

4.  The pancreatic adenocarcinoma, which caused or substantially contributed to the Veteran's death, was not demonstrated in service, is not shown to be due to an in-service occurrence or event, it was not aggravated by service, it was first shown many years after service, and it is not shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103 (a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

In addition, the Board is satisfied that VA has substantially complied with the directives of its previous remand.  Although the record reflects that the private treatment records of Dr. R. C., the Veteran's heart specialist, have not been associated with the file as directed by the Board's remand, the Board finds that these records, as stated, pertain to the Veteran's heart condition, which is neither a service-connected disability, nor an immediate, contributing or underlying cause of the Veteran's death, as indicated on the Veteran's death certificate.  The appellant was asked to assist in obtaining the records, but no apparent response was received.  Because these records therefore are not relevant, the Board further finds that there has been otherwise substantial compliance with its prior remand directives.

Service Connection for Cause of Death

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Disability and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. § 3.312 (a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to it.  38 C.F.R. § 3.312 (b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c).

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability is deemed to have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).  As always, medical evidence is required to establish a causal connection between service or a disability of service origin and a veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Determinations as to whether service connection may be granted for a disability which caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection for certain chronic diseases, including cancer, may be presumed where demonstrated to a compensable degree within one year following qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Appellant's Assertions

The Appellant contends in her February 2010 Statement in Support of the Claim that the Veteran's non-service-connected cancer of the pancreas, for which he had been treated in the past, as well as other ailments for which he had never filed claims, should be considered in the evaluation of the service-connected cause of death.  She adds in her August 2010 Statement in Support of the Claim that the Veteran was under a physician's care at the time of his death and his condition would have been found service-connected had there been time to make a claim.

The Veteran's Bilateral Hearing Loss 

In a June 2009 rating decision, the Veteran's bilateral hearing loss, which had been rated at 0 percent disabling, was increased to 100 percent, effective April 2, 2009.  In addition, the Veteran was granted special monthly compensation based on loss of use of both ears, effective on the same date. 

Although not noted in his service treatment records (STRs), the Veteran complained of ear problems as early as December 1951 and impaired hearing was noted in April 1952 in a VA examination, with subsequent audiological evaluations indicating by February 1964 probable left-ear hearing loss.  The record indicates that hearing loss was again noted in his treatment notes in April 2003 and subsequent consistently noted for the period of 2004 through April 2008, when he received a VA audiological examination and was diagnosed with mild hearing loss of both ears. By April 2009, the Veteran audiological treatment notes indicate that sensorineural hearing loss was identified and a decrease in hearing was noted since his April 2008 VA examination.  As stated, the June 2009 rating decision then increased the Veteran rating disability to 100 percent.  Through August 2009, the Veteran's treatment records consistently noted his bilateral hearing loss.

Nonetheless, when the Veteran passed away on September [redacted], 2009, his death certificate identified the immediate cause of death as pancreatic adenocarcinoma.  The death certificate did not identify other significant conditions contributing to death or other underlying causes of death.  Additionally, the record is otherwise devoid of any indications, findings or opinions that the Veteran's bilateral hearing loss was in any way related to the Veteran's cause of death.

The Board therefore finds that he Veteran's bilateral hearing loss, singly or jointly with some other condition, was not the immediate or underlying cause of death or etiologically related thereto; nor did it contribute substantially or materially to the Veteran's cause of death, combine to cause death or aid or lend assistance to the production of death.

The Veteran's Pancreatic Adenocarcinoma

The Veteran's cause of death was not a service-connected disability.  The record does not reflect complaints treatment or diagnoses of this disease when the Veteran was in service.  For example, on the Veteran's separation examination in November 1948, in a box designated "endocrine system," "normal" was entered by the examiner.  In an August 1950 examination during the Veteran's second period of service, "no significant abnormality [N.S.A.]" was recorded in the endocrine system box.

The record indicates that cancer of the pancreas was not identified and treated until June 1999, when a neuroendocrine tumor was detected and the Veteran underwent a distal pancreatectomy.  He continued without evidence of the disease for approximately 10 years.  Portions of the record, such as October 2006 through February 2009, noted the Veteran's history of the removal of a tumor in the pancreas, deemed benign.  Although as late as July 2009, the abdomen/pelvis CT scan, which the Veteran's underwent when he reported to the emergency room at the Titus Regional Medical Center, produced findings of a normal appearing pancreas, the Veteran nonetheless had presented at that hospital when he developed symptoms of acute abdominal pain and received his final treatment there.

The record gives no indication whatsoever that the Veteran's pancreatic adenocarcinoma was related to the Veteran's active duty service.  As stated above, it was not noted in service, the record provides no evidence that it appeared within one year of separation from service and no treating professional has made findings or rendered an opinion that the disease is the result of a service-related injury, disease or event.  Moreover, neither the Veteran nor the appellant has asserted this.  

For these reasons, the Board finds that pancreatic adenocarcinoma, which caused or substantially contributed to the Veteran's death, was not demonstrated in service, is not shown to be due to an in-service occurrence or event, was not aggravated by service, it was first shown many years after service, and it is not shown to be related to service.

Conclusion

The Board has considered the Appellant's lay statements and has carefully reviewed the reports of the Veteran to his medical providers as they have appeared throughout the record, all of which have assisted the Board in understanding better the nature and extent of the Veteran's disabilities.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Appellant and the Veteran himself are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately findings as to the origin of the Veteran's disabilities, their relation to service or their relation to the Veteran's cause of death, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of service connection and other or contrasting evidence concerning the cause of death, it must rely on the  medical findings as they otherwise appear in the record.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


